DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “represents1,4-cyclohexylene”, the space is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite “further comprising…in an amount of 0%”. The recitation of 0% as the lower limit for the compound contradicts the requirement of said additional compound. Therefore, it is unclear if claims 7 and/or 8 require said compound. For examination purposes, the Examiner is interpreting claims 7 and 8 to include compounds V and VI respectively in amounts greater than 0%.
Claim 9 is rejected because it depends from rejected based claim 8.


(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites “according to claim 8, wherein the compound of general Formula VI is selected from a group consisting of the following compounds”, specifically the following general Formulae VI-12 to VI-15:

    PNG
    media_image1.png
    316
    518
    media_image1.png
    Greyscale
.  However, claim 8 from which claim 9 depends defines the left terminal group R10 as “C1-7 alkyl or alkoxy, or C2-7 alkenyl or alkenyloxy”. Therefore, claim 9 does not include all the limitations of claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present enough showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (WO2017221724). Translation attached.
Maruyama et al. teaches a liquid crystal composition in the following Example 15:

    PNG
    media_image2.png
    569
    164
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    566
    58
    media_image3.png
    Greyscale
[0386] wherein compound 1V-Cy-Ph-Ph5-O2 in an amount of 6% (claims 1 and 3) is equivalent to general Formula I of instant claim 1, specifically general Formula I-2 of instant claim 2. Compounds 3-Ph-Ph5-O2 and 5-Ph-Ph5-O2 in a claims 1 and 3) are equivalent to general Formula II of instant claim 1, specifically general Formula II-1 of instant claim 2 when R2 is a C3 or C5 alkyl respectively and R3’ is a C2 alkyl. Compounds 2-Cy-Cy-Ph5-O3 and V-Cy-Cy-Ph5-O2 in an amount of 12% are equivalent to general Formula III of instant claim 1, specifically general Formula III-2 of instant claim 3 when R4 is a C2 alkyl or C2 alkenyl respectively and R5 is a C3 or C2 alkoxy respectively. Compounds 3-Cy-Ph-Ph5-O2 and 3-Cy-Ph-Ph5-O3 in an amount of 9% is also equivalent to general Formula III of instant claim 1 when R4 is a C3 alkyl, n is 1, A1 is 1,4-cyclohexylene, A2 is 1,4-phenylene, L5 and L6 are -F, and R5 is a C2 or C3 alkoxy respectively. The total amount of compounds representing formula III is 21% (claims 1 and 3). Compounds 3-Cy-Cy-V, 3-Cy-Cy-2, 3-Cy-Cy-4, and 3-Cy-Cy-5 in a total amount of 34% (claims 4 and 5) are equivalent to general Formula IV of instant claim 4, specifically general Formula IV-1 of instant claim 6 when R6 is a C3 alkyl and R7 is a C2 alkenyl or C2, C4, or C5 alkyl respectively. Maruyama et al. also teaches the present invention can be applied to a liquid crystal display element including a liquid crystal display unit such as VA, PSVA, FFS and/or IPS [0371] (claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (WO2017221724).
With regard to claim 7, Maruyama et al. teaches the above Example 15 but does not teach a compound of general Formula V.
However, Maruyama et al. teaches the composition of the present invention preferably contains one or more compounds represented by the general formula (L) [0189] wherein the compound represented by the general formula (L) according to the present invention may be one or more compounds selected from the compound group represented by the general formulas (L-1) to (L-7) [0206] such as the following general formula (L-3):

    PNG
    media_image4.png
    50
    403
    media_image4.png
    Greyscale
[0249] wherein RL31 and RL32 are preferably alkyl groups having 1 to 5 carbon atoms, alkenyl groups having 2 to 5 carbon atoms, or alkoxy groups having 1 to 4 carbon atoms [0250] which is equivalent to formula V of instant claim 7 when R8 and R9 are C1-7 alkyl or alkoxy or C2-7 alkenyl. Maruyama et al. also teaches the lower limit of the preferable content of the compound represented by the formula (L-3) with respect to the total amount of the composition of 
With regard to claims 8 and 9, Maruyama et al. teaches in the above Example 15, compound 1V-Cy-1O-Ph5-O2 in an amount of 6% which is equivalent to general Formula VI of instant claim 8, specifically general Formula VI-1 of instant claim 9 when R4 is a C3 alkenyl and R5 is a C2 alkoxy. Compounds 2-Cy-Cy-1O-Ph5-O2 and 1V-Cy-Cy-1O-Ph5-O2 in a total amount of 8% are also equivalent to general Formula VI of instant claim 8, specifically general Formula VI-2 of instant claim 9 when R4 is a C2 alkyl or C3 alkenyl respectively and R5 is a C2 alkoxy. Compound 3-Cy-Cy-2-Ph5-O3 in 
However, Maruyama et al. teaches compound 1V-Cy-1O-Ph5-O2 is a specific example of general formula (N-1-10) [0118] which is a specific example of general formula (N-1d) [0069] and when the improvement of Δε is emphasized, it is preferable to set the content high, when the solubility at low temperature is emphasized, the effect is high when the content is set high, and when the TNI is emphasized, the content is high. The effect is high if you set it to a large extent. Further, when improving the dripping marks and the seizure characteristics, it is preferable to set the content range in the middle. The lower limit of the preferable content of the compound represented by the formula (N-1-10) with respect to the total amount of the composition of the present invention is 5%, 10%, 13%, 15%, 17% and 20%. The upper limit of the preferable content is 35%, 30%, 28%, 25%, 23%, 20%, 18%, 15%, and 13% with respect to the total amount of the composition of the present invention [0121-0122]. Maruyama et al. also teaches compounds 2-Cy-Cy-1O-Ph5-O2 and 1V-Cy-Cy-1O-Ph5-O2 are specific examples of general formula (N-1-11) [0127] which is a specific example of general formula (N-1d) [0069] and when the improvement of Δε is emphasized, it is preferable to set the content high, when the solubility at low temperature is emphasized, the effect is high when the content is set high, and when the TNI is emphasized, the content is high. The effect is high if you set it to a large extent. Further, when improving the dripping marks and the seizure characteristics, it is preferable to set the content range in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2016/0325231, CN104628541, and WO2020026831 anticipate at least claim 1, see Examples 149 and 150 [0276-0277], Example 6 [p 25-26], and Examples 11 and 12 [0568] respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722